—Judgment unanimously affirmed. Memorandum: We reject defendant’s contention that the verdict in this nonjury trial is contrary to the weight of the evidence. The finding that defendant sexually abused his niece, who was under 11 years of age at the time, was dependent principally upon the credibility of the victim and defendant. We conclude that the trier of fact gave the evidence the weight it should be accorded (see, People v Bleakley, 69 NY2d 490, 495). (Appeal from Judgment of Monroe County Court, Connell, J. — Sexual Abuse, 1st Degree.) Present — Pine, J. P., Hayes, Pigott, Jr., Scudder and Balio, JJ.